t c summary opinion united_states tax_court douglas k and gayle l barrett petitioners v commissioner of internal revenue respondent docket no 7917-07s filed date douglas k barrett pro_se brooke s laurie for respondent goeke judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case this case arises from a petition filed in response to a notice_of_deficiency respondent determined that petitioners failed to report income of dollar_figure on schedule c profit or loss from business of their joint federal_income_tax return respondent further disallowed petitioners’ deductions claimed on schedule a itemized_deductions and business_expense deductions claimed on schedule c respondent conceded the issue of schedule c unreported income therefore we must decide whether petitioners are entitled to the claimed schedule a deductions petitioners are entitled to the claimed schedule c deductions and respondent’s determination of an accuracy-related_penalty under sec_6662 was appropriate background at the time the petition was filed petitioners were residents of california petitioners claimed schedule a deductions of dollar_figure a dollar_figure adjustment for cost_of_goods_sold and schedule c deductions of dollar_figure which included car and truck expense deductions for a chevrolet truck reportedly used in conjunction with mr barrett’s contracting business purchases of small tools and various other expenses respondent disallowed these deductions in the notice_of_deficiency respondent also determined an accuracy-related_penalty pursuant to sec_6662 discussion generally taxpayers bear the burden of proving the commissioner’s determinations are erroneous rule a 290_us_111 sec_162 allows deductions for ordinary and necessary expenses of carrying_on_a_trade_or_business sec_7491 regarding the burden_of_proof is not applicable in this case because petitioners have failed to meet the requirements of sec_7491 and these deductions are strictly a matter of legislative grace and taxpayers bear the burden of proving they are entitled to any claimed deductions 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain adequate books_and_records sufficient to substantiate all costs of goods sold and all deductions claimed on tax returns petitioners have not provided any documentation to substantiate the cost_of_goods_sold reported on their tax_return respondent’s examination agent allowed petitioners a portion of their claimed cost_of_goods_sold in view of petitioners’ lack of any substantiating documentation we find petitioners are not entitled to a greater amount than that which respondent has already allowed sec_274 requires taxpayers to substantiate any claimed deductions of listed_property by adequate_records or sufficient evidence and bars any deduction for an expenditure governed by sec_274 on the basis of unsupported testimony of the taxpayers or on the basis of the taxpayers’ approximation sec_1_274-5t temporary income_tax regs fed reg date we have held that where taxpayers’ testimony is general conclusory or uncorroborated the court is not required to accept such testimony as sustaining taxpayers’ burden_of_proof see lerch v commissioner tcmemo_1987_295 affd 877_f2d_624 7th cir geiger v commissioner tcmemo_1969_159 affd 440_f2d_688 9th cir at his meeting with respondent’s examination agent mr barrett submitted only a purchase agreement for the chevrolet truck and one vehicle insurance invoice to substantiate the depreciation and vehicle expenses and he provided no documents to substantiate his claim that the truck had been used for business purposes 2pursuant to sec_280f listed_property includes a passenger_automobile a computer_or_peripheral_equipment and any cellular telephone or other similar telecommunications equipment mr barrett produced no documentation to substantiate the other claimed schedule a or c deductions his testimony on the matters was brief and conclusory offering only statements that respondent had not produced adequate_records to demonstrate his deficiency and that the claimed business_expenses were not unusual or alarming for a small_business in addition he called no witnesses to corroborate his testimony accordingly we find petitioners have failed to establish entitlement to the cost_of_goods_sold and deductions claimed on their schedules a and c respondent determined petitioners are liable for an accuracy-related_penalty under sec_6662 sec_6662 and b imposes a 20-percent penalty on the portion of an underpayment attributable to negligence negligence includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the commissioner has the burden of production with respect to accuracy-related_penalties sec_7491 to meet that burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a higbee v commissioner supra pincite the taxpayer may meet this burden by proving that he or she acted with reasonable_cause and in good_faith see sec_6664 sec_1_6664-4 and b income_tax regs we conclude that respondent has met his burden of production under sec_7491 the record shows that petitioners failed to keep adequate books_and_records or to substantiate the claimed cost_of_goods_sold and deductions properly as discussed above mr barrett offered no testimony or documentation to establish reasonable_cause for failing to substantiate petitioners’ claimed cost_of_goods_sold and deductions on the basis of our examination of the entire record before us we find petitioners have failed to carry their burden of establishing that they are not liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered under rule
